724 S.E.2d 912 (2012)
Joseph E. TEAGUE, Jr., P.E., C.M.
v.
The NC DEPT. OF TRANSPORTATION, et al. Including, but not limited to, Gene Conti as Successor to Lyndo Tippett, Secretary in their official and individual capacity, T.A. Krasner, Esq. in her official and individual capacity.
No. 281P06-8.
Supreme Court of North Carolina.
April 12, 2012.
Joseph E. Teague, Jr., for Teague, Joseph E., Jr.
*913 Tina A. Krasner, Assistant Attorney General, for NC DOT.
Lars F. Nance, Special Deputy Attorney General, for NC DOT.

ORDER
Upon consideration of the petition filed by Plaintiff on the 26th of March 2012 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 12th of April 2012."
EDMUNDS, J., recused.